State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     518254
________________________________

In the Matter of DUVEREH
   DELGADO,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANDREA D. EVANS, as Chair of
   the Division of Parole,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Lahtinen, Egan Jr., Lynch and Devine, JJ.

                             __________


     Duvereh Delgado, Woodbourne, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Victor
Paladino of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (LaBuda, J.),
entered November 15, 2013 in Sullivan County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a 2012 determination of the Board of Parole that denied
his request for parole release. Petitioner reappeared before the
Board in April 2014, at which time his request for parole release
again was denied. The present appeal is thus moot and, inasmuch
as we are unpersuaded by petitioner's contention that the
exception to the mootness doctrine is applicable, it must be
                              -2-                  518254

dismissed (see Matter of Anderson v New York State Bd. of Parole,
113 AD3d 1010, 1010 [2014]; Matter of Hilaire v Board of Parole,
112 AD3d 1263, 1264 [2013]).

      Peters, P.J., Lahtinen, Egan Jr., Lynch and Devine, JJ.,
concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court